


Exhibit 10.15(k)

 

ELEVENTH AMENDMENT TO NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This Eleventh Amendment to Non-Recourse Receivables Purchase Agreement (this
“Amendment”) is entered into as of June 28, 2007, by and between SILICON VALLEY
BANK, a California-chartered bank, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 and with a loan production office
located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Buyer”) and ASPEN TECHNOLOGY, INC., a Delaware corporation
with offices at Ten Canal Park, Cambridge, Massachusetts 02141 (“Seller”).

 

1.                                      DESCRIPTION OF EXISTING AGREEMENT. 
Reference is made to a certain Non-Recourse Receivables Purchase Agreement by
and between Buyer and Seller dated as of December 31, 2003, as amended by a
certain First Amendment to Non-Recourse Receivables Purchase Agreement dated
June 30, 3004, as further amended by a certain Second Amendment to Non-Recourse
Receivables Purchase Agreement dated September 30, 2004, as further amended by a
certain Third Amendment to Non-Recourse Receivables Purchase Agreement dated
December 31, 2004, as further amended by a certain Fourth Amendment to
Non-Recourse Receivables Purchase Agreement dated March 8, 2005, as further
amended by a certain Fifth Amendment to Non-Recourse Receivables Purchase
Agreement dated March 31, 2005, as further amended by a certain Sixth Amendment
to Non-Recourse-Receivables Purchase Agreement dated December 29, 2005, as
further amended by a certain Seventh Amendment to Non-Recourse Receivables
Purchase Agreement dated as of July 17, 2006, as further amended by a certain
Eighth Amendment to Non- Recourse Receivables Purchase Agreement dated as of
September 15, 2006, as further amended by a certain Ninth Amendment to
Non-Recourse Receivables Purchase Agreement dated as of January 12, 2007, and as
further amended by a certain Tenth Amendment to Non-Recourse Receivables
Purchase Agreement dated as of April 13, 2007 (as further amended from time to
time, the “Purchase Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Purchase Agreement

 

2.                                      DESCRIPTION OF CHANGE IN TERMS.

 

Modification to Purchase Agreement.

 

A.                                    The Purchase Agreement shall be amended by
inserting the following new definitions, appearing alphabetically in Section 1
thereto (and thereby amending the existing numbering in Section 1):

 

“                                          “Deficiency” has the meaning set
forth in Section 8(b) hereof.”

 

“                                          “OFAC” has the meaning set forth in
Section 6.1(h).”

 

--------------------------------------------------------------------------------


 

B.                                    The Purchase Agreement shall be amended by
deleting Section 2.1 thereof and inserting in lieu thereof the following
Section 2.1:

 

“2.1                         Sale and Purchase.  Subject to the terms and
conditions of this Agreement, with respect to each Purchase, effective on each
applicable Purchase Date, Seller agrees to sell to Buyer and Buyer agrees to buy
from Seller all right, title, and interest (but none of the obligations with
respect to) of the Seller to the payment of all sums owing or to be owing from
the Account Debtors under each Purchased Receivable to the extent of the
Purchased Receivable Amount for such Purchased Receivable.

 

Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Sixty-Five Million Dollars
($65,000,000.00), or (ii) purchase any Receivables under this Agreement after
October 16, 2007.  The purchase of each Purchased Receivable may be evidenced by
an assignment or bill of sale in a form acceptable to Buyer.”

 

C.                                    The Purchase Agreement shall be amended by
deleting the following text appearing in Section 6.1 thereof:

 

“                                          (g)                                 
No Account Debtor set forth on the applicable Schedule with respect to such
Purchased Receivable has objected to the payment for, or the quality or the
quantity of the subject matter of, the Purchased Receivable, each such Account
Debtor is liable for the amount set forth on such Schedule.”

 

and inserting in lieu thereof the following:

 

“                                          (g)                                 
Seller and each Account Debtor set forth on the applicable Schedule with respect
to such Purchased Receivable each comply in all material respects with all
applicable laws, regulations and governmental rules, and that each Purchased
Receivable is legally enforceable in accordance with its terms;

 

(h)                                 Seller is in compliance with all applicable
laws, regulations and governmental requirements and guidance with respect to
anti-money laundering and anti-terrorist financing and all applicable
regulations issued or enforced by the United States Treasury Department’s Office
of Foreign Assets Control (“OFAC”).  Seller specifically represents and warrants
that, as of the date the Purchased Receivable is purchased by Buyer, no party to
any Purchased Receivable is listed on the Specially Designated Nationals (as
defined in any OFAC regulations) list or any similar

 

--------------------------------------------------------------------------------


 

list maintained by OFAC, and that the Purchased Receivable does not involve or
relate to a country subject to United States sanctions and embargoes; and

 

(i)                                     No Account Debtor set forth on the
applicable Schedule with respect to such Purchased Receivable has objected to
the payment for, or the quality or the quantity of the subject matter of, the
Purchased Receivable, each such Account Debtor is liable for the amount set
forth on such Schedule.”

 

D.                                    The Purchase Agreement shall be amended by
inserting the following text appearing at the end of Section 8(b) thereof:

 

“In addition, in the event that the Buyer receives payment of a Purchased
Receivable in an amount less than the United States dollar value of the Total
Purchased Receivables Amount for such Purchased Receivable as set forth on the
Schedule solely and directly due to fluctuations in foreign exchange rates (the
“Deficiency”), then the Seller shall immediately indemnify Buyer for the
Deficiency in an amount equal to the Deficiency.  This provision shall survive
the termination of this Agreement.”

 

3.                                      FEES.  Seller shall pay to Buyer a
modification fee of $40,625.00, which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof.  Seller shall also reimburse
Buyer for all legal fees and expenses incurred in connection with this
Amendment.

 

4.                                      CONSISTENT CHANGES.  The Purchase
Agreement is hereby amended wherever necessary to reflect the changes described
above.

 

5.                                      RATIFICATION OF DOCUMENTS.  Seller
hereby ratifies, confirms, and reaffirms all terms and conditions of the
Purchase Agreement.

 

6.                                      CONTINUING VALIDITY.  Seller understands
and agrees that in modifying the Purchase Agreement, Buyer is relying upon
Seller’s representations, warranties, and agreements, as set forth in the
Purchase Agreement.  Except as expressly modified pursuant to this Amendment,
the terms of the Purchase Agreement remain unchanged and in full force and
effect.  Buyer’s agreement to modifications to the Purchase Agreement pursuant
to this Amendment in no way shall obligate Buyer to make any future
modifications to the Purchase Agreement.

 

7.                                      NO DEFENSES OF SELLER.  Seller hereby
acknowledges and agrees that Seller has no offsets, defenses, claims, or
counterclaims against Buyer with respect to the Purchase Agreement or otherwise,
and that if Seller now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Buyer, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Seller hereby RELEASES Buyer from any
liability thereunder.

 

--------------------------------------------------------------------------------


 

8.                                      COUNTERSIGNATURE.  This Amendment shall
become effective only when it shall have been executed by Seller and Buyer.

 

[remainder of page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Amendment is executed as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first written above.

 

SELLER:

 

BUYER:

 

 

 

ASPEN TECHNOLOGY, INC.

 

SILICON VALLEY BANK

 

 

 

By:

 

/s/ Leo S. Vannoni

 

By:

 

/s/ Michael Tramack

 

 

 

 

 

 

 

Name:

 

Leo S. Vannoni

 

Name:

 

Michael Tramack

 

 

 

 

 

 

 

Title:

 

Treasurer

 

Title:

 

Senior Vice President

 

--------------------------------------------------------------------------------
